PER CURIAM.
In this jury-tried case, defendant was convicted of one count of sodomy under § 566.-060, RSMo 1986, and one count of sexual abuse in the first degree under § 566.100, RSMo 1986. He was sentenced to five years imprisonment for the sodomy charge and one year for the sexual abuse charge to be served consecutively.
No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed in accordance with Rule 30.25(b).